Citation Nr: 1130633	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-03 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cerebrovascular accident, secondary to service-connected diabetes mellitus, for accrued purposes.  

2.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound, for accrued purposes.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to April 1971.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  Service connection for cerebrovascular accident was denied by an April 2005 rating decision.  The Veteran was notified of that decision in April 2005, but did not appeal the denial.

2.  The evidence received since the April 2005 rating decision is not material and does not raise a reasonable possibility of substantiating the underlying claim of service connection for cerebrovascular accident.

3.  Prior to the Veteran's death, service connection was in effect for diabetes mellitus, rated 20 percent; peripheral neuropathy of the right lower extremity, rated 10 percent; and peripheral neuropathy of the left lower extremity, rated 10 percent. 

4.  The Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, did not result in the need for aid or attendance of another person prior to his death.

5.  The Veteran was not housebound as a result of service-connected disabilities prior to his death. 


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for cerebrovascular accident has not been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in July 2006, August 2006, December 2006, and May 2008; a rating decision in December 2006; and a statement of the case in November 2007.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the September 2010 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

New and Material Evidence

In an April 2005 rating decision, the RO denied the Veteran's claim for service connection for cerebrovascular accident.  The Board notes that the Veteran was found incompetent for purposes of managing his VA funds by an October 1999 rating decision and his wife was awarded the Veteran's benefits in a fiduciary capacity at that time.  In August 2006, two days prior to the Veteran's death, the Veteran's spouse submitted a claim of entitlement to service connection for cerebrovascular accident secondary to diabetes mellitus.  The RO did not include that issue on a December 2006 rating decision.  However, the issue was included on a November 2007 statement of the case (SOC).  At that time, the RO declined to reopen the claim for service connection for cerebrovascular accident.  While the RO found that new and material evidence had not been submitted to reopen the claim, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

In an April 2005 rating decision, the RO denied the Veteran's claim for service connection for cerebrovascular accident.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the April 2005 decision became final because the appellant did not file a timely appeal.  As a result, that claim may now be considered on the merits only if new and material evidence has been received since the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A claim of entitlement to service connection for cerebrovascular accident was last denied in an April 2005 rating decision.  The evidence of record at the time of the April 2005 rating decision consisted of the Veteran's service medical records; VA outpatient treatment reports; private treatment reports; and VA examination reports. 

The service medical records do not show any complaints, findings, or treatment for cerebrovascular accident or stroke.  

The VA outpatient treatment reports indicate that the Veteran suffered a stroke in 1996.     

VA examinations dated in December 1998, September 2001, and February 2003 are unrelated to a cerebrovascular accident although several of the reports note a cerebrovascular accident as part of the Veteran's medical history.  

A statement from the Veteran's treating physician at VA dated in January 2001 indicates that the Veteran's diagnoses included stroke, dementia and non-insulin dependent diabetes mellitus.  

Private treatment reports from O. McNair, M.D., dated from November 2000 to March 2001 indicate that the Veteran had a history of strokes.  

The December 2004 VA examination report indicates that the Veteran was not a diabetic at that time of his stroke in 1996.  The examiner diagnosed the Veteran with diabetes mellitus and hypertension not due to diabetes.  

The RO denied the claim in April 2005.  The RO determined that there was no evidence showing that the Veteran's cerebrovascular accident was caused or aggravated by his service-connected diabetes mellitus, there was no evidence of a cerebrovascular accident during military service, and there was no evidence that the Veteran's cerebrovascular accident occurred within one year of his military service and the claim was denied.

On behalf of the Veteran, the Veteran's spouse submitted an application to reopen his claim of service connection for cerebrovascular accident, claimed as secondary to service-connected diabetes mellitus, in August 2006, two days prior to the Veteran's death.  The evidence received since the April 2005 rating decision consists of additional VA outpatient treatment reports; private treatment reports from Odyssey Healthcare and Central Mississippi Health Center; VA examination reports dated in August 2006; and the appellant's testimony from a hearing held before a DRO in June 2008.

The medical evidence listed above is new in that it was not of record before.  However, the Board finds that it is not material.  The VA outpatient treatment reports show a history of diabetes mellitus, hypertension, and cerebrovascualar accident.  None of the evidence links the Veteran's cerebrovascular accident to his military service or to his service-connected diabetes mellitus.  The fact that the Veteran was diagnosed with cerebrovascular accident and diabetes mellitus was known at the time of the previous denial, thus evidence demonstrating a history of cerebrovascular accident and diabetes mellitus is cumulative of evidence previously considered.  

The VA examination reports are new in that they were not of record at the time of the previous denial.  However, they are not material.  The records do not contain any opinion relating cerebrovascular accident to the Veteran's service or to his service-connected diabetes mellitus.  

The records from Odyssey Healthcare are new in that they were not of record at the time of the previous denial.  However, they are not material.  The records relate to treatment for diabetes mellitus and do not contain any opinion relating cerebrovascular accident to the Veteran's service or to his service-connected diabetes mellitus.  

The records from Central Mississippi Medical Center are new in that they were not of record at the time of the previous denial.  However, they are not material.  The records relate to treatment for cerebrovascular accident and note a history of diabetes mellitus.  However, they do not contain any opinion relating  cerebrovascular accident to the Veteran's service or to his service-connected diabetes mellitus.  

The appellant's testimony from the April 2008 hearing is new in that it was not previously of record.  However, the Board finds that testimony is not material.  The appellant testified that no physician had provided a written statement linking the Veteran's stroke to his service-connected diabetes mellitus.  

In summary, the evidence submitted since the April 2005 rating decision falls short of raising a reasonable possibility of substantiating the claim.  To create a reasonable possibility of substantiating the claim for service connection for cerebrovascular accident, there must be some new evidence that that condition was caused or aggravated by a service-connected disability or was incurred in or aggravated during service.  Without some new evidence tending to show that the Veteran's history of cerebrovascular accident was caused or aggravated by his service-connected diabetes mellitus, the claim of entitlement to service connection for cerebrovascular accident cannot be reopened.  Thus, in the absence of new and material evidence in this case, the claim is not reopened.


SMC

Prior to his death, the Veteran's spouse, on behalf of the Veteran, filed a claim seeking special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound.  Special monthly compensation at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350 (2010).

Relevant factors for consideration as to the need for aid and attendance are inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  The term bedridden actually requires that the claimant remain in bed.   The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2010).  The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996).

A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 C.F.R. § 3.351(d)(2) (2010).

Prior to the Veteran's death, service connection was in effect for diabetes mellitus, type II, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; and peripheral neuropathy of the left lower extremity, rated as 10 percent disabling. 

The record reveals that prior to his death, the Veteran had been diagnosed with multiple disabilities for which service connection had not been awarded, including a history of cerebrovascular accidents, vascular/multi-infarct dementia, depression, malnutrition, hypertension, and anemia. 

The evidence clearly indicates that the Veteran required the aid and attendance of another person and that he was housebound prior to his death.  However, the evidence must show that the aid and attendance was required due to service-connected disability.

Associated with the claims file are several physicians' statements.  A statement received from a private physician in July 2006 indicates that the Veteran was unable to leave his home or premises without an ambulance, was unable to move himself, and opened his eyes to verbal stimuli but had no further response.  The Veteran's disabilities were noted to include vascular dementia, a history of cerebrovascular accidents, recurrent transient ischemic attacks, hypertension, and diabetes mellitus, type II.  A statement received from C. O'Neill, M.D., in August 2006 indicates that the Veteran's diagnoses included multi-infarct dementia, hypertension, diabetes mellitus, depression, and stroke.  That physician noted that the Veteran was unable to walk unattended, unable to feed himself, unable to care for the needs of nature, was confined to a wheelchair or bed, was unable to travel, was unable to leave the house without assistance, and he required home nursing care.  The physician concluded that the Veteran was totally disabled from strokes and severe dementia.   

The appellant testified at a hearing before a DRO in June 2008 and indicated that she believed the Veteran should have been granted aid and attendance benefits because he was unable to bathe or tend to the wants of nature due to his service-connected diabetes and he was unable to walk due to his service-connected peripheral neuropathy of the lower extremities.  

The salient question for this claim is whether the Veteran required the aid and attendance of another person and was housebound solely as a result of his service-connected disabilities.  Prior to the Veteran's death, service-connection was in effect for diabetes mellitus, type II and peripheral neuropathy of the lower extremities.  Although the appellant stated that the Veteran required regular aid and attendance due to his service-connected disabilities, the medical evidence indicates that the Veteran was totally disabled from strokes and severe dementia.  None of the medical evidence associated with the claims file indicates the Veteran's service-connected disabilities resulted in the need for regular aid and attendance or resulted in him being housebound.  To the extent the Veteran had actual requirements of personal assistance from others and that he was permanently housebound prior to his death, the Board finds that the evidence shows that those circumstances were the result of nonservice-connected disabilities, most notably, the Veteran's strokes and severe dementia.  These problems have not been service connected and therefore cannot be viewed as providing the basis for a conclusion that the SMC benefit is warranted.

The August 2006 physician's statement constitutes the best evidence for deciding the SMC claim.  Although other evidence, including VA treatment records, private treatment records, and VA examination reports tend to be relevant to the severity of the Veteran's overall health, that evidence does not sufficiently distinguish the effects of service-connected and nonservice-connected disabilities.  Thus, the August 2006 physician's statement is the most probative medical evidence for deciding the claim.  That physician attributed the need for aid and attendance to nonservice-connected disabilities.

The evidence likewise does not demonstrate that the Veteran was housebound as a result of service-connected disability prior to his death.  The law provides that entitlement to such benefits requires the presence of at least one service-connected disability rated as 100 percent disabling.  Additionally, the Veteran must be substantially confined to his dwelling and the immediate premises by his service-connected disabilities, without consideration for his non-service-connected disabilities.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i)(2) (2010).  Alternatively, housebound benefits are payable to a Veteran who has a service-connected disability rated as total, and has additional service-connected disabilities independently ratable at 60 percent or more.  38 U.S.C.A. § 1114(s) (West 2002).  Based on the evidence of record, the foregoing criteria are not met.  The Veteran did not have a service-connected disability independently rated at 60 percent or more.  Moreover, the evidence does not show that deficiencies in the Veteran's ability to ambulate can be attributed solely to his service-connected disabilities.  The ultimate medical conclusion in this case by the August 2006 medical statement, which conclusion has not been contradicted by any other evidence, indicates that the Veteran's nonservice-connected disabilities, and not his service-connected disabilities, rendered him so disabled as to require aid and attendance of another person.

The Board acknowledges the appellant's contention that the Veteran was entitled to special monthly compensation based upon the need for the regular aid and attendance of another person prior to his death.  Certainly, the appellant can attest to factual matters of which she had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the appellant is competent to report what comes to her through her senses, she does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  While she is competent to report the Veteran's symptomatology prior to his death, and her testimony in that regard is entitled to some probative weight, the competent medical evidence shows that the Veteran's condition did not require the regular aid and attendance of another person due to service-connected disabilities.  The evidence also does not show that he was housebound due solely to service-connected disabilities.  The Board ultimately finds the competent medical evidence to be more persuasive than the appellant's lay contentions.

The Board finds that the preponderance of the evidence shows that the Veteran did not meet the requirements for special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound due to service-connected disabilities prior to his death.   As the preponderance of the evidence is against the claim, the claim must be denied.   38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen a claim of entitlement to service connection for cerebrovascular accident, for accrued purposes, is denied.

Special monthly compensation based upon the need for aid and attendance or by reason of being housebound, for accrued purposes, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


